Spratley, J.,
dissenting.
The evidence in the record of this case amply supports a verdict of guilt. But does the record contain all of the evidence which the accused might have offered if given full opportunity?
Howard is a penniless, friendless, uneducated negro. It was necessary for the trial court to appoint counsel to represent him. His counsel, although diligent and industrious, was unsuccessful in his effort to secure financial *428aid necessary for making an investigation of the existence of certain evidence suggested by the accused, which evidence, if it existed, was of such a favorable nature to the accused as to justify consideration by the jury. „ While the production of this evidence could not be guaranteed, counsel gave every indication of his earnest desire to ascertain its existence and worth, with a promise to produce it if possible. A short postponement of the day of trial might have provided this opportunity or satisfied every one that it could not be produced. As it is, there remains at least a possibility that the accused has been deprived of presenting evidence in his favor and, so long as this possibility remains, there is a doubt that he has been afforded a fair opportunity to make his complete defense.
In criminal convictions, there should be no reasonable doubt of guilt, nor any reasonable doubt that the accused has had a fair opportunity to present all of the evidence in his favor. Here a death sentence has been imposed. The question before us could not have arisen if the trial had been delayed one or two weeks. If there was a mistake in identification, it could have been corrected in the lifetime of the accused; it will be too late to correct it after his death. It is better that justice be delayed rather than that its administration be buried with an attendance of doubt upon its fairness.
I am of opinion that the judgment of the trial court should be reversed, and the case remanded for a new trial, with an opportunity afforded the accused to present the evidence in question.
Holt and Browning, JJ., concur in this dissent.